Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
This Notice of Allowance has been issued in response to applicant’s communication filed on March 14, 2022 in response to PTO Office Action dated December 14, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status
The instant application having Application No. 14/369,019 has claims 1, 4-8, 12-15 and 18-21 are pending in the application; there are 3 independent claims and 11 dependent claims, all of which are ready for examination by the examiner.  

Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement dated February 24, 2020 was acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), the copies of the PTOL-1449 initialed and dated by the examiner was attached to the previous office action. 


Claim Rejections - 35 USC § 101

The Applicant’s arguments filed on 03/14/2022 with respect to the PTO Office Action dated December 14, 2021 have been fully considered and are persuasive.  In view of the applicant’s amendment to the independent claims 1, 12 and 14 (dated 03/14/2022), the 35 U.S.C. § 101 rejection of the claims 1, 4-8, 12-15 and 18-21 is withdrawn

Claim Rejections - 35 USC § 103

The Applicant’s arguments filed on 03/14/2022 with respect to the PTO Office Action dated December 14, 2021 have been fully considered and are persuasive. 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 
The prior arts made of Piovesan et al (US PGPUB 20110071963), Givens et al  (US PGPUB 20070199721) and Goodermote et al (US PGPUB 20110016030) teach “A method comprising” Piovesan (Paragraph [0004), “defining activities in an oilfield” Givens (Paragraph [0018]), “in terms of a start time and an end time of each activity” Givens (Paragraph [0076]), “setting an anonymity threshold that defines a number of performance indicators required for anonymity” Goodermote (Paragraph [0005] and Paragraph [0017]), “aggregating the performance indicators to generate anonymized statistical indicators, based on the anonymity threshold, for the activities”  Piovesan (Paragraph [0034] and Paragraph [0050]), “storing the anonymized statistical indicators for the activities into a database using the processor” Givens (Paragraph [0047], Paragraph [0050] and Paragraph [0083]), “generating a performance index for each of the activities by automatically comparing, using a database query engine, a measured performance of the each of the activities to a respective benchmark value extracted from the anonymized statistical indicators in the database” Givens (Paragraph [0083]) , “recommending a change of at least one of, equipment, crews or technology associated with at least one of the activities based on the comparison” Givens (Paragraph [0053]) but fail to teach the following claimed features in combination with the overall claimed limitations when interpreted in light of the specifications:
 (Independent Claim 1) "... converting, using a processor and a network interface, raw activity data from sensors into performance indicators for the activities, wherein said converting includes: determining the start and end times of the activities by decoding and extracting some of the raw activity data that correspond to some of the sensors associated with actions that make up the activities and comparing the extracted raw activity data to corresponding data thresholds; and running predefined performance operations against the start and end times of the activities …” 
The independent claims 12 and 14 were amended similar to claim 1 and have similar limitations; they are at least allowable for the same reasons as noted supra. 
The dependent claims 4-8, 13, 15 and 18-21 depend from allowable base claims 1, 12 and 14 respectively thus they are at least allowable for the same reasons as noted supra. 
The prior art made of record Piovesan et al (US PGPUB 20110071963), Givens et al (US PGPUB 20070199721), Goodermote et al (US PGPUB 20110016030), Del Castillo et al (US PGPUB 20090194274), King et al (US PGPUB 20080289876) and Barrow et al (US PGPUB 20110166789) neither anticipate nor render obvious the above-recited combinations for at least the reasons specified and as shown in Applicant’s Arguments filed on 03/14/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du Castel et al, (US PGPUB 20110155462), a method and system for automating exploration and production of subterranean resources, using data collected from exploration and production activities, including drilling rig data and/or the like is described. The method and system include the use of a knowledge representation containing representation of uncertainty in the exploration and production operations.
Aamodt et al, (US PGPUB 20100235101), it provides a computer-implemented software tool that is adapted to listen continuously to data streams from a drilling operation and to process the data to generate a situation description for a current drilling situation in a form useful for automated continuous matching with a set of past cases stored in a knowledge database. The invention implements a case-based reasoning (CBR) approach to match the current drilling situation as defined by the situation description with one or more stored past cases having a degree of similarity above a predetermined threshold level. Matching cases are displayed to the drilling engineer as symbols on a case "radar", allowing the drilling engineer to retrieve and view the details of a past case and take appropriate action based on drilling advice provided within the past case.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:30 AM – 5:30 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163